OPINION OF THE COURT
Memorandum.
Order unanimously reversed, without costs, and matter remanded to the court below for determination de novo upon a hearing.
Under the circumstances, the lower court should have held *627a hearing to determine whether service was proper. At said hearing such issues as the place of tenant’s principal office or principal place of business and the date of the mailing of process to tenant can be more fully developed. In the event service is shown to have been properly made, the tenant’s motion to vacate the final judgment should be denied as the tenant offers no satisfactory explanation for its inordinate delay in moving to vacate the judgment (see, Dooley v Flavel, 28 AD2d 1115).
DiPaola, P. J., Geiler and Widlitz, JJ., concur.